DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This office correspondence is in response to the amendment filed on 11/29/2020.
3. Claims 1, 9 and 16 are amended.
4. Claims 14 ,15 and 21 are cancelled.
5. Claims 1-13, 16-20 and 22 are rejected

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-13 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lill et al. (Pub No: US 2014/0132418 A1) in view of Doerner et al. (Pub No: US 2019/0097833 A1) in further view of Bellinger et al. (Pub No: US 2012/0084997 A1).

Regarding claim 1. Lill teaches an apparatus for monitoring an operation cycle of an appliance, the apparatus comprising:
an operational detector to determine an operational feedback generated by the appliance when the operational detector is in operation, wherein the operational feedback comprises a vibration of the appliance and an audible signal of the appliance (Lill paragraph [0041][0046] Fig 1 and 2, monitoring the operational cycle of an appliance 10. The system 100 includes an operational state sensor, e.g. Vibration Sensor 24, Audio Microphone Sensor 28, Based upon the signal received from the remote appliance monitoring and alert system 100, the receiver alert unit 110 provides an audio alert, visual alert example vibration, or both, indicating that the operational cycle of the appliance 10);
a processor in communication with the operational detector to generate a notification message that is sent to the mobile endpoint device when the appliance has completed the operation cycle (Lill paragraph [0058] [0074] Fig 6 Microcontroller 90 contains a CPU, which performs a software algorithm to determine the operation cycle based on operation feedback, RF Transmitter to transmit an RF Data Signal through RF Antenna 66 only when the Appliance Being Monitored 10 has reached its end-of-cycle interpreted as generate a notification message that is sent to the mobile endpoint device when the appliance has completed the operation cycle) ;
wherein the previous level of the operational feedback comprises a continuous average of previous levels of the operational feedback (Lill [0041][0074] Fig 1 , “moving average" which interpreted as continuous average . The monitoring of operational cycle of an appliance moving average, the operational signal is then sent to 
a housing enclosing the operational detector, the wireless interface and the processor ( Lill paragraph [0058] Fig 6, Appliance Monitor and Transmitter Unit housing includes RF (Radio Frequency) Transmitter 64, and Antenna interpreted as wireless interface and Microcontroller containing a CPU or processor ) ; and
a connection component coupled to the housing to removably couple the apparatus to the appliance, wherein the apparatus is distinct from the appliance (Lill paragraph [0046] Fig 2 , Appliance Monitor and Transmitter Unit AMTU is self-contained unit portable apparatus , that is interpreted, as apparatus is distinct from the appliance ) .
Lill does not teach a wireless interface to establish a wireless connection with a mobile endpoint device.
However Doerner teaches a wireless interface to establish a wireless connection with a mobile endpoint device (Doerner paragraph [0027] Fig 1, wireless data interface for transmission to a mobile device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill by incorporating the teachings of Doerner.
Doing so sensor device is designed to scan an emission signal, which passes through 
the appliance housing to the outside, of a component of the household appliance 
carrying out the operating process of the household appliance, and the 
processing device is designed to determine an operating state of the household 

it by means of the data interface.
Lill and Doerner do not teach a processor in communication with the operational detector to determine when the appliance has completed the operation cycle when a difference between a current level of the operational feedback determined by the operational detector and a previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference .
However Bellinger teaches processor in communication with the operational detector to determine when the appliance has completed the operation cycle when a difference between a current level of the operational feedback determined by the operational detector and a previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference (Bellinger [0052][0053] where a microprocessor 56, in Fig 2 with operational detector, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Doerner by incorporating the teachings of Bellinger. Doing so faster detection of an end of cycle condition, which results in reduced energy consumption in the clothes dryer, better energy ratings from testing 

Regarding claim 2. Lill , Doerner and Bellinger teach the apparatus of claim 1, and Lill further teaches wherein the operational detector comprises a gyroscope to detect the vibration of the appliance (Lill paragraph [0046] 3-Axis Accelerometer Vibration Sensor interpreted as gyroscope to detect the vibration.)

Regarding claim 3. Lill , Doerner and Bellinger teach the apparatus of claim 1, and Lill further teaches wherein the operational detector comprises a microphone to detect the audible signal of the appliance ( Lill paragraph [0057] Fig 5, audio microphone to detect audio signal).

Regarding claim 4. Lill , Doerner and Bellinger teach the apparatus of claim 3, and Doerner teaches wherein the apparatus further comprises a button that is accessible on the housing, wherein the button is to initiate a first recording of the audible signal via the microphone in response to a first input having a duration that meets a threshold duration( Doerner [0031] [0036] [0042] input via microphone to meet threshold) and Bellinger teaches to initiate operation of the operational detector in response to a second input, received subsequent to the first input, that meets a second threshold duration different than the first threshold duration (Bellinger [0022][0049] different threshold values between first and second threshold).


Regarding claim 5. Lill , Doerner and Bellinger teach the apparatus of claim 1, wherein the processor further that the appliance has completed the operation cycle when a the difference between the current level of the operational feedback and the previous level of the operational feedback is feedback below a greater than the predefined threshold difference for a predetermined amount of time(Bellinger [0052][0053] Fig 2, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted previous level of the operational feedback is feedback below a greater than the predefined threshold difference for a predetermined amount of time).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Doerner by incorporating the teachings of Bellinger. Doing so faster detection of an end of cycle condition, which results in reduced energy consumption in the clothes dryer, better energy ratings from testing laboratories, and greater availability of the clothes dryer for running a subsequent cycle of operation, instead of running a cycle of operation on an already dry load.


Regarding claim 6. Lill , Doerner and Bellinger teach the apparatus of claim 1, and Lill further teaches wherein the connection component comprises at least one of a magnet (Lill paragraph [0058] Fig 6, magnet).

Regarding claim 7. Lill , Doerner and Bellinger teach the apparatus of claim 1, and Doerner further teaches wherein the wireless connection comprises a Wi-Fi connection (Doerner paragraph [0027] Fig 1 wireless interface).

Regarding claim 8. Lill , Doerner and Bellinger teach the apparatus of claim 1, and Doerner further teaches wherein the wireless connection comprises a cellular connection (Doerner paragraph [0027] mobile radio network).

Regarding claim 9. Lill teaches a method for monitoring an operation cycle of an appliance, the method comprising:
initiating, by a processor of a device removably coupled to the appliance, an operational detector of the device for determining an operational feedback of generated by the appliance, wherein the operational feedback comprises a vibration of the appliance and an audible signal of the appliance, wherein the device is distinct from the appliance (Lill paragraph [0041][0046] Fig 1 and 2 , monitoring the operational cycle of an appliance 10. The system 100 includes an operational state sensor, e.g. Vibration Sensor 24, Audio Microphone Sensor 28, Based 
receiving, by the processor, the operational feedback (Lill paragraph [0058] [0074] Fig 6 Microcontroller 90 contains a CPU with feedback, interpreted as receiving, by the processor, the operational feedback);
calculating, by the processor, a change in the operational feedback of the appliance difference between a previous level of the operational feedback determined by the operational detector and a current level of the operational feedback determined by the operational detector (Lill paragraph [0058][0065] Fig 6 Microcontroller 90 contains a CPU, which performs a software algorithm to determine the change operation feedback);
wherein the previous level of the operational feedback comprises a continuous average of previous levels of the operational feedback (Lill [0041][0074] Fig 1 , “moving average" which interpreted as continuous average . The monitoring of operational cycle of an appliance moving average, the operational signal is then sent to the positive input of Comparator which produce feedback interpreted as operational feedback comprises a continuous average of previous levels of the operational feedback) and 
generating, by the processor, a notification message (Lill paragraph [0058] Fig 6 RF Transmitter to transmit an RF Data Signal through RF Antenna 66 only when the Appliance Being Monitored 10 has reached its end-of-cycle interpreted as generate a 
Lill does not teach transmitting, by the processor, the notification message to an endpoint device that the operation cycle of the appliance is completed via a wireless connection.
However Doerner teaches transmitting, by the processor, the notification message to an endpoint device that the operation cycle of the appliance is completed via a wireless connection (Doerner paragraph [0027] Fig 1 wireless data interface for transmission to a mobile device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill by incorporating the teachings of Doerner.
Doing so sensor device is designed to scan an emission signal, which passes through 
the appliance housing to the outside, of a component of the household appliance 
carrying out the operating process of the household appliance, and the 
processing device is designed to determine an operating state of the household 
appliance on the basis of measured values of the sensor device, and to provide 
it by means of the data interface.
Lill and Doerner do not teach determining, by the processor, that the operation cycle of the appliance has completed when the change in the operational feedback is to a level of operational feedback below greater than a predefined threshold difference.
However Bellinger teaches determining, by the processor, that the operation cycle of the appliance has completed when the change in the operational feedback is to a level of operational feedback below greater than a predefined threshold difference (Bellinger [0052][0053] where a microprocessor 56, in Fig 2 with operational detector, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as previous level of the operational feedback is feedback below a greater than the predefined threshold difference for a predetermined amount of time).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Doerner by incorporating the teachings of Bellinger. Doing so faster detection of an end of cycle condition, which results in reduced energy consumption in the clothes dryer, better energy ratings from testing laboratories, and greater availability of the clothes dryer for running a subsequent cycle of operation, instead of running a cycle of operation on an already dry load.

Regarding claim 10, Lill , Doerner and Bellinger teach the method of claim 9, and Lill further teaches wherein the vibration of the appliance is detected by a gyroscope of the operational detector (Lill paragraph [0046] 3-Axis Accelerometer Vibration Sensor interpreted as gyroscope to detect the vibration).

Regarding claim 11, Lill , Doerner and Bellinger teach the method of claim 9, and Lill further teaches wherein the audible signal of the appliance is detected by a microphone of the operational detector ( Lill paragraph [0057] Fig 5, audio microphone to detect audio signal ).

Regarding claim 12. Lill , Doerner and Bellinger teach the method of claim 11, and Doerner teaches wherein the operational feedback comprises the audible signal, and the initiating the operational detector comprises:
pre-recording, by the processor via a microphone of the device and in response to a first input having a duration that meets a first threshold duration. a first recording of the audible signal of the appliance(Doerner paragraph[0031] [0036][0042] record and compare with information associated with known types of household appliance for a threshold); and storing, by the processor, the first recording in a memory of the device (Doerner paragraph[0031] [0036][0042] ).storing by processor the recording in memory)
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Bellinger by incorporating the teachings of Doerner. Doing so sensor device is designed to scan an emission signal, which passes through the appliance housing to the outside, of a component of the household appliance carrying out the operating process of the household appliance, and the 
processing device is designed to determine an operating state of the household 
appliance on the basis of measured values of the sensor device, and to provide 
it by means of the data interface.


Regarding claim 13. Lill , Doerner and Bellinger teach the method of claim 9, wherein the determining is further based on in difference between the previous level of the operational feedback and the current level of the operational feedback being below greater than the predefined threshold difference for a predetermined amount of time (Bellinger [0052][0053] where a microprocessor 56, in Fig 2 with operational detector, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as previous level of the operational feedback is feedback below a greater than the predefined threshold difference for a predetermined amount of time).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Doerner by incorporating the teachings of Bellinger. Doing so faster detection of an end of cycle condition, which results in reduced energy consumption in the clothes dryer, better energy ratings from testing laboratories, and greater availability of the clothes dryer for running a subsequent cycle of operation, instead of running a cycle of operation on an already dry load.

Regarding claim 16. Lill teaches a non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processor of a device removably coupled to an appliance, cause the processor to perform operations for monitoring an operation cycle of the appliance, wherein the device is distinct from the appliance, the operations comprising (Lill paragraph [0058][0065] Fig 6 Microcontroller contains a CPU, which performs a software algorithm monitoring an operation cycle of an appliance):
 Initiating an operational detector of the device for determining an operational feedback of generated by the appliance, wherein the operational feedback comprises a vibration of the appliance and an audible signal of the appliance (Lill paragraph [0041][0046] Fig 1 and 2 , monitoring the operational cycle of an appliance 10. The system 100 includes an operational state sensor, e.g. Vibration Sensor 24, Audio Microphone Sensor 28, Based upon the signal received from the remote appliance monitoring and alert system 100, the receiver alert unit 110 provides an audio alert, visual alert example vibration, or both, indicating that the operational cycle of the appliance 10);
receiving the operational feedback (Lill paragraph [0058] [0074] Fig 6 Microcontroller 90 contains a CPU with feedback, interpreted as receiving, the operational feedback);
calculating a change in the operational feedback of the appliance as a difference between a previous level of the operational feedback determined by
the operational detector and a current level of the operational feedback
determined by the operational detector (Lill paragraph [0058][0065] Fig 6 Microcontroller 90 contains a CPU, which performs a software algorithm to determine the change operation feedback);
wherein the previous level of the operational feedback comprises a continuous average of previous levels of the operational feedback (Lill [0041][0074] Fig 1 , “moving average" which interpreted as continuous average . The monitoring of operational cycle of an appliance moving average, the operational signal is then sent to the positive input of Comparator which produce feedback interpreted as operational feedback comprises a continuous average of previous levels of the operational feedback); and 
generating a notification message time (Lill paragraph [0058] Fig 6, RF Transmitter to transmit an RF Data Signal through RF Antenna 66 only when the Appliance Being Monitored 10 has reached its end-of-cycle interpreted as generate a notification message that is sent to the mobile endpoint device when the appliance has completed the operation cycle); and
Lill does not teach transmitting the notification message to an endpoint device that the operation cycle of the appliance is completed via a wireless connection
However Doerner teaches transmitting the notification message to an endpoint device that the operation cycle of the appliance is completed via a wireless connection (Doerner paragraph [0027] Fig 1 wireless data interface for transmission to a mobile device).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill by incorporating the teachings of Doerner.
Doing so sensor device is designed to scan an emission signal, which passes through 
the appliance housing to the outside, of a component of the household appliance 
carrying out the operating process of the household appliance, and the 
processing device is designed to determine an operating state of the household 
appliance on the basis of measured values of the sensor device, and to provide 
it by means of the data interface.
Lill and Doerner do not teach determining that the operation cycle of the appliance has completed when the change in the operational feedback is greater than a predefined threshold difference.
 determining that the operation cycle of the appliance has completed when the change in the operational feedback is greater than a predefined threshold difference (Bellinger [0052][0053] Fig 2, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Doerner by incorporating the teachings of Bellinger. Doing so faster detection of an end of cycle condition, which results in reduced energy consumption in the clothes dryer, better energy ratings from testing laboratories, and greater availability of the clothes dryer for running a subsequent cycle of operation, instead of running a cycle of operation on an already dry load.

Regarding claim 17, Lill , Doerner and Bellinger teach the non-transitory computer-readable storage device of claim 16, and Lill further teaches wherein the vibration of the appliance is detected by a gyroscope of the operational detector (Lill paragraph [0046] 3-Axis Accelerometer Vibration Sensor interpreted as gyroscope to detect the vibration) .

Regarding claim 18, Lill , Doerner and Bellinger teach the non-transitory computer-readable storage device of claim 16, and Bellinger further teaches wherein the determining is further based on the difference between the previous level of the operational feedback and the current level of the operational feedback being below greater than the predefined threshold for a predetermined amount of time(Bellinger [0052][0053], Fig 2 with operational detector, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Doerner by incorporating the teachings of Bellinger. Doing so faster detection of an end of cycle condition, which results in reduced energy consumption in the clothes dryer, better energy ratings from testing laboratories, and greater availability of the clothes dryer for running a subsequent cycle of operation, instead of running a cycle of operation on an already dry load.

Regarding claim 19, Lill , Doerner and Bellinger teach the non-transitory computer-readable storage device of claim 18, and Doerner further teaches wherein the initiating the operational detector comprises: pre-recording a previous audible signal of the appliance in a memory, wherein the previous audible signal that is stored is compared to the audible signal that is received to determine that the operation cycle is completed when the audible signal matches the previous audible signal that is stored” (Doerner paragraph [0053][0062] record and compare with information associated with known types of household appliance) .

Regarding claim 20. Lill , Doerner and Bellinger teach the non-transitory computer-readable storage device of claim 16, and Bellinger further teaches wherein in the determining is based on the change in the operational feedback being to the level of operational feedback below the threshold for a predetermined amount of time (Bellinger [0052][0053], Fig 2, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as operational feedback being to the level of operational feedback below the threshold for a predetermined amount of time).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Lill and Doerner by incorporating the teachings of Bellinger. Doing so faster detection of an end of cycle condition, which results in reduced energy consumption in the clothes dryer, better energy ratings from testing laboratories, and greater availability of the clothes dryer for running a subsequent cycle of operation, instead of running a cycle of operation on an already dry load.

Regarding claim 22. Lill , Doerner and Bellinger teach the method of claim 12, and Bellinger further teaches wherein the pre-recording is performed prior to the initiating, and wherein the initiating is performed in response to a second input received subsequent to the first input and having a duration that meets a second threshold duration different from the first threshold duration(Bellinger [0022][0049] different threshold values between first and second threshold).
.


Applicant's arguments filed on 11/29/20 have been fully considered but they are not persuasive.

A) Applicant argues on page 8 , 3rd paragragh and page 10, line 26 , Lill in view of Doerner and further in view of Bellinger fails to disclose or suggest at least “determining when an appliance has completed the operation cycle when a difference between a current level of the operational feedback determined by the operational detector and a previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference ... wherein the previous level of the operational feedback comprises a continuous average of previous levels of the operational feedback.” as recited by independent claim 1, and similarly recited in independent claims 9 and 16.


The examiner disagrees because cited art still teaches the claims limitation.
Moving average" which interpreted as continuous average where analog voltage sensor signal that follows the operational state of the Appliance, Motor, Machine, or Device Being Monitored . This monitoring the operational cycle of an appliance moving average operational signal is then sent to the input of Comparator, which compared with an amplitude of a current signal trip point. This monitoring the operational cycle of an appliance moving average operational signal is then sent to the positive input of Comparator, which produces a feedback interpreted as operational feedback comprises a continuous average of previous levels of the operational feedback.
Lill does not teach operational detector to determine when the appliance has completed the operation cycle when a difference between a current level of the operational feedback determined by the operational detector and a previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference. However Bellinger teaches in paragraghs [0052] and [0053] Figure 2 where a microprocessor with operational detector, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference which is similar as determined by the operational detector and a previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference.
Thus, examiner maintains his interpretation and rejection.

B) Applicant argues on page 11, line 4, Lill in view of Doerner and further in view of Bellinger further fails to disclose or suggest “wherein the pre-recording of a first recording of the audible signal of the appliance via a microphone of the device and in response to a first input having a duration that meets a first threshold duration……………………..performed in response to a second input received subseouent to the first input and having a duration that meets a second threshold duration different from the first threshold duration.” 

The examiner disagrees because cited art still teaches the claims limitation.
Bellinger teaches in paragragh [0049] Fig 9, the current air inlet temperature is recorded and the air outlet temperature reset count is incremented such as by storing the air inlet temperature value in an electronic memory associated with the controller which is interpreted as pre-recording of a first recording of the audible signal of the appliance and in Bellinger paragragh [0022] Fig 3, teaches the air inlet temperature may be monitored while the air outlet temperature is repeatedly cycled between an upper temperature limit and lower temperature limit threshold interpreted as first threshold duration. As the heating element remains turned off during the duration between the air outlet temperature reaching the upper temperature limit threshold and reaching the lower temperature limit threshold interpreted as second threshold duration as a result of 
 Bellinger paragraghs [0052] and [0053], Fig 2 teaches operational detector, detecting an end of cycle by determining a simple moving average (SMA) of the inlet temperature differences and comparing to a predetermined SMA inlet temperature differences threshold may be used interpreted as previous level of the operational feedback determined by the operational detector is greater than a predefined threshold difference.
The clothes dryers have inlet and outlet temperature sensors for controlling the drying cycle of operation, the inlet temperature difference threshold method for detecting an end of cycle.
Thus, examiner maintains his interpretation and rejection.


Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455